Mr. Justice Wolf
delivered the opinion of the court.
There were several reasons given by the judge for refusing to sign the bill of exceptions but the only one which, in. our opinion, was valid was that the’ bill of exceptions presented to him did not truly state the facts. The presentation here of the stenographer’s notes shows that the facts in the bill of exeptions are not fully stated, although it seems to us that the judge might have easily made, the necessary amendments and if the petitioner will present an amended bill of exceptions in accordance with the suggestions made in the answer of the judge we see no reason why the same should not be settled and signed by the judge. In its present shape we cannot order the judge to sign the same and the application for a writ of mandamus must de denied.

Denied.

Chief Justice Quiñones and Justices Hernández and Figue-ras concurred.
Mr. Justice MacLeary also concurred, although for different reasons than those stated in the opinion.